Citation Nr: 1817341	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-11 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for eczema.

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty from August 2000 to August 2009.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the Veteran submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) consideration of such as well as the evidence associated with the record since the issuance of the February 2014 statement of the case.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such newly received evidence.  At such time, the undersigned also held the record open for 60 days for the receipt of additional evidence; however, none has been received to date.

The Board observes that the Veteran had also perfected an appeal as to the issues of entitlement to initial compensable ratings for his back and bilateral knee disabilities.  Thereafter, a December 2016 rating decision granted initial 10 percent ratings for such disabilities, which the AOJ found to be a full grant of the benefits sought on appeal with regard to such issues based on the Veteran's indication in his November 2009 notice of disagreement that he was seeking such ratings.  He has not otherwise disagreed with the assigned ratings or the AOJ's finding that such was a full grant with regard to such matters.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, these issues are not before the Board. 

The issue of entitlement to service connection for residuals of TBI is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

On the record at the Veteran's July 2017 Board hearing, he withdrew his appeal as to the issue of entitlement to an initial rating in excess of 10 percent for eczema.
 

CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to an initial rating in excess of 10 percent for eczema are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn by an appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  In the present case, on the record at the Veteran's July 2017 Board hearing, he withdrew his appeal as to the issue of entitlement to an initial rating in excess of 10 percent for eczema and, hence, there remain no allegations of errors of fact or law for appellate consideration as to such matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to such issue and it is dismissed.


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 10 percent for eczema is dismissed.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has residuals of a TBI sustained during active duty and that service connection is therefore warranted.  He has, at times, complained of symptoms, including memory loss, headaches, hearing loss, tinnitus, pain, anxiety, difficulty concentrating, and vision problems.  The Veteran has already been service-connected for posttraumatic stress disorder (PTSD), sleep apnea, tinnitus, lumbar strain, and bilateral knee disabilities among other conditions. 

The record contains conflicting evidence as to whether the Veteran did in fact incur a TBI during service and, if so, whether he currently has residuals of such TBI.  To wit, the record shows that the Veteran was involved in a motor vehicle accident in February 2002 and later reported headaches following the incident.  The Veteran subsequently was treated for a laceration on his forehead in June 2004 after a Humvee hatch hit him on the head.  Service treatment records show a preliminary diagnosis of postconcussion syndrome in May 2008.  An examination in July 2008 assessed the Veteran with a mild TBI based on the Humvee incident and other occasions where a machine gun was fired near his head and two instances where IEDs damaged his vehicle, but did not injure him.  

A July 2008 MRI showed paranasal sinus disease.  Contemporaneous neuropsychological evaluation diagnosed cognitive disorder, not otherwise specified (NOS).  A March 2009 psychiatric evaluation for the medical evaluation board reaffirmed cognitive disorder, NOS.  

An April 2009 follow up neuropsychiatric evaluation noted that the results of the evaluation were most consistent with a diagnosis of cognitive disorder, NOS.   The exact etiology was noted to be unclear, but may be related to ongoing sequelae of possible concussion(s) and/or sleep apnea.  The results were also noted to be consistent with a diagnosis of anxiety disorder, NOS, which was found to be likely exacerbating his underlying cognitive deficits. 

The Veteran underwent a VA examination by a nurse practitioner in July 2009, which found that the there was no objective evidence in the record of head trauma, concussion, or physical head injury other than the Humvee hatch injury, which resulted in a laceration with no loss of consciousness, residuals, or complications. The examiner found that there were no physical symptoms reported that were consistent with a chronic medical condition or objective findings suggestive of an organic cause, and the Veteran did not exhibit indicators consistent with a TBI, such as a traumatically induced physiological disruption of brain function manifested by loss of consciousness, or retrograde or post-traumatic amnesia surrounding the incident or alteration in mental state at the time of the injury.  The examiner noted the Veteran's diagnoses of PTSD and sleep apnea, and concluded that there is a multi-system overlap of residual symptoms that are better explained by other comorbid conditions to include depression, pain, and PTSD.

In contrast, a TBI consultation in February 2010 noted "TBI from motor vehicle accident and blast" in the Veteran's problem list.  

A final TBI evaluation was conducted by a speech pathologist in April 2013 who concluded that, based on mild nature of the Veteran's brain injury and length of time since injury, the suspect primary cause of his cognitive complaints is related to mental health issues.

The Veteran has proffered conflicting statements as to whether he ever lost consciousness from any injuries and the record does not show a contemporaneous diagnosis of concussion.  However, the conflicting assessments of the Veteran's condition necessitate a further examination in order for the Board to make an informed decision.  Moreover, it has become VA practice that examinations done for the purpose of disability compensation claims for TBI are conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon.  See VA Adjudication Procedures Manual M21-1, III.iv.3.D.2.j.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination conducted by the appropriate specialist in order to determine whether he had a TBI in service that resulted in current residuals. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon).  The record and a copy of this Remand must be made available to the examiner.  Following a review of the record and after conducting any necessary testing, the examiner should address the following inquiries:

(A)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran incurred a TBI during service as a result of any of the aforementioned events?

(B)  If so, is it at least as likely as not (i.e., a 50 percent or greater probability) that he has any residual symptomatology related to such TBI.  If so, please describe the nature and severity of all residuals.

The examiner should consider all of the evidence of record, including the Veteran's statements and his in-service and post-service physical, neurological, and psychiatric assessments.  

The examiner should provide an explanation for all elements of the opinion, and if any requested opinion cannot be provided without resort to speculation, the examiner should explain why not and whether any additional information would permit an opinion, (which facts should be identified) or whether a non-speculative opinion is beyond the limits of medical knowledge.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


